t c memo united_states tax_court estate of ronald busch deceased rochelle busch executrix and rochelle busch et al petitioners v commissioner of internal revenue respondent docket nos filed date steven e plotnick for petitioners in docket no michael s etkin jeffrey a schantz and roger s blane for petitioner in docket nos and barry j laterman for respondent in docket no paul colleran mary p hamilton john c galluzo jr and mae j lew for respondent in docket nos and cases of the following petitioner are consolidated herewith richard e snyder docket nos contents page memorandum findings_of_fact and opinion opinion of the special_trial_judge findings_of_fact a the plastics recycling transactions b the partnerships c stuart becker dollar_figure d petitioners and their introduction to the partnership transactions dollar_figure opinion dollar_figure a sec_6653 a --negligence dollar_figure the so-called oil crisis dollar_figure petitioners' purported reliance on becker and miller dollar_figure a the circumstances under which a taxpayer may avoid liability under sec_6653 and because of reasonable reliance on competent and fully informed professional advice dollar_figure b miller dollar_figure c becker dollar_figure d conclusion as to petitioners' alleged reliance on becker and miller dollar_figure the private offering memoranda dollar_figure miscellaneous dollar_figure conclusion as to negligence dollar_figure b section 6659--valuation overstatement dollar_figure concession of the deficiency dollar_figure sec_6659 dollar_figure memorandum findings_of_fact and opinion dawson judge these cases were assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 they were tried and briefed separately but consolidated for purposes of opinion docket nos and each of which concerns petitioner richard e snyder were consolidated for purposes of trial briefing and opinion all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge these cases are part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the underlying transactions in these cases are substantially identical to the transaction considered in the provizer case in two notices of deficiency one dated date and the other dated date respondent determined deficiencies in the and federal income taxes of petitioner snyder in the respective amounts of dollar_figure and dollar_figure plus an addition_to_tax for in the amount of dollar_figure under sec_6661 for substantial_understatement of tax in a notice_of_deficiency dated date respondent determined a deficiency in the joint federal_income_tax of petitioners busch in the amount of dollar_figure in these three notices of deficiency respondent also determined additions to tax as follows additions to tax docket nos petitioners year sec_6653 sec_6653 sec_6659 busch dollar_figure dollar_figure snyder big_number big_number snyder big_number big_number attributable to negligence percent of the interest payable with respect to the portion of the underpayment in addition respondent determined in each notice_of_deficiency that interest on deficiencies accruing after date would be calculated pincite percent of the statutory rate under sec_6621 with respect to petitioner snyder in her posttrial brief respondent asserted a lesser deficiency2 for and lesser additions to tax for and she reduced the deficiency to dollar_figure the addition_to_tax under sec_6653 for to dollar_figure and the addition_to_tax under sec_6659 for both and to dollar_figure and dollar_figure respectively in addition respondent conceded that snyder is not liable for the sec_6661 addition_to_tax for taxable_year she also noted that the addition_to_tax under sec_6659 for the years and is to be applied only to the portions of the deficiencies attributable to the disallowed credits from part of the deficiency determined for was due to respondent's disallowance of a portion of alimony payments and dollar_figure in farming activity losses claimed by snyder the parties filed a stipulation of settled issues with respect to these items on date respondent conceded the alimony deduction in full and dollar_figure of the farming activity losses while snyder conceded dollar_figure of the farming activity losses respondent also conceded that no portion of any underpayment resulting from the dollar_figure of disallowed farming activity losses is subject_to the additions to tax under sec_6653 and sec_6659 sab resource recovery associates and sab resource reclamation associates and that for taxable_year only dollar_figure of the total deficiency is subject_to the increased rate of interest under sec_6621 we consider the amounts in dispute in docket nos and to be adjusted accordingly stipulations of settled issues with respect to petitioners' participation in the plastics recycling program were filed in each of these consolidated cases petitioners each stipulated the following petitioners are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on their tax returns as a result of their participation in the plastics recycling program the underpayments in income_tax attributable to petitioners' participation in the plastics recycling program are substantial underpayments attributable to tax_motivated_transactions subject_to the increased rate of interest established under sec_6621 formerly sec_6621 this stipulation resolves all issues that relate to the items claimed on petitioners' tax returns resulting from their participation in the plastics recycling program with the exception of petitioners' potential liability for additions to tax for negligence under the applicable provisions of sec_6653 petitioner snyder's stipulation of settled issues is written in the singular and express reference is made to sab resource recovery associates and sab resource reclamation associates instead of the plastics recycling program in addition respondent agreed not to assert the sec_6661 addition_to_tax in the snyder cases in addition petitioners busch conceded their liability for the sec_6659 addition_to_tax with respect to petitioners busch in her trial memorandum respondent reduced the addition_to_tax under sec_6659 to dollar_figure the stipulation of settled issues does not indicate the final settled amount petitioner snyder agreed not to contest the value of the sentinel epe recycler and conceded the existence of a valuation_overstatement on his returns but preserved his right to contest the issue of whether respondent should have waived the addition_to_tax under the provisions of sec_6659 the issues in these consolidated cases are whether petitioners are liable for additions to tax under sec_6653 and and whether petitioner snyder is liable for the addition_to_tax under sec_6659 for underpayments of tax attributable to valuation overstatements snyder's counsel raised a statute_of_limitations issue but specifically conceded that issue in their reply brief findings_of_fact some of the facts have been stipulated in each case and are so found the stipulated facts and attached exhibits are incorporated in the respective cases by this reference a the plastics recycling transactions these cases concern petitioners' investments in two limited_partnerships that leased sentinel expanded polyethylene epe recyclers sab resource reclamation associates sab reclamation and sab resource recovery associates sab recovery petitioners richard e snyder and ronald busch were limited partners in both sab reclamation and sab recovery for convenience we refer to these partnerships collectively as the partnerships the transactions involving the sentinel epe recyclers leased by the partnerships are substantially identical to those in the clearwater group limited_partnership clearwater the partnership considered in provizer v commissioner supra petitioners have stipulated substantially the same facts concerning the underlying transactions as we found in the provizer case in the provizer case packaging industries inc pi manufactured and sold six sentinel epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g corp then leased the recyclers to clearwater which licensed the recyclers to fmec corp which sublicensed them back to pi the sales of the recyclers from pi to eci corp were financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by eci corp to f g corp was paid in cash with the remainder financed through notes these notes provided that percent of the notes were recourse but that the recourse portion of the notes was only due after the nonrecourse portion percent was paid in full all of the monthly payments required among the entities in the above transactions offset each other these transactions were done simultaneously although the recyclers were sold and leased for the above amounts under the structure of simultaneous transactions the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the quality and amount of recycled scrap like clearwater each of the partnerships was formed to lease sentinel epe recyclers from f g corp and license those recyclers to fmec corp the transactions of the partnerships differ from the underlying transaction in the provizer case in the following respects the entity that leased the machines from f g corp and licensed them to fmec corp and the number of recyclers the partnerships were organized to lease and license for convenience we refer to the series of transactions in the stipulation of facts for petitioners busch the parties stipulated that in sab recovery was also a partner in the partnerships known as scarborough leasing associates scarborough and plymouth equipment associates plymouth scarborough and plymouth purported to lease sentinel epe recyclers in transactions substantially identical to those in the clearwater group limited_partnership according to the offering memoranda sab reclamation was to lease and license eight recyclers and sab recovery was to lease and license seven recyclers however the sab reclamation partnership tax_return for indicates that it leased and licensed only four recyclers the sab recovery partnership tax continued among pi eci corp f g corp each of the partnerships fmec corp and pi as the partnership transactions in addition to the partnership transactions a number of other limited_partnerships entered into transactions similar to the partnership transactions also involving sentinel epe recyclers and sentinel expanded polystyrene recyclers we refer to these collectively as the plastics recycling transactions b the partnerships sab recovery and sab reclamation are new york limited_partnerships that were organized and promoted in and respectively by stuart becker becker a certified_public_accountant c p a and the founder and principal_owner of stuart becker co p c becker co an accounting firm that specialized in tax matters becker organized a total of six recycling partnerships the sab recycling partnerships two of the sab recycling partnerships closed in late two closed in early and two more closed in late the general_partner of each of the sab recycling partnerships including sab reclamation and sab recovery is sab management ltd sab management sab management is wholly owned continued return for indicates that it leased and licensed at least seven recyclers two statements attached to the return reference seven recyclers with a fair_market_value of dollar_figure but another attachment references a basis in recyclers of dollar_figure the source of the alleged additional basis is unclear from the record by scanbo management ltd scanbo which is wholly owned by becker scanbo is an acronym for three of becker's children scott andy and bonnie the officers and directors of sab management and scanbo are as follows becker president and director noel tucker tucker vice president treasurer and director and steven leicht leicht vice president secretary and director during the years in issue tucker and leicht also worked at becker co tucker was vice president each owned up to percent of the stock of becker co sab management did not engage in any business before becoming involved with the sab recycling partnerships with respect to each of the partnerships a private_placement memorandum was distributed to potential limited partners reports by f g corp 's evaluators dr stanley m ulanoff ulanoff a marketing consultant and dr samuel z burstein burstein a mathematics professor were appended to the offering memoranda ulanoff owns a 27-percent interest in plymouth equipment associates and a 37-percent interest in taylor recycling associates partnerships that leased sentinel recyclers burstein owns a 605-percent interest in empire the offering memoranda for sab reclamation and sab recovery were submitted into the records in docket nos and the snyder cases but not in docket no the busch case petitioners busch stipulated to the relevant portions of the offering memoranda those portions not so stipulated but referenced herein have been disregarded for purposes of docket no associates and a 82-percent interest in jefferson recycling associates also partnerships that leased sentinel recyclers burstein also was a client and business_associate of elliot i miller miller the corporate counsel to pi the offering memoranda of sab reclamation and sab recovery provide that sab management will receive general_partner fees in the respective amounts of dollar_figure and dollar_figure from those partnerships sab management received fees of approximately dollar_figure as the general_partner of the sab recycling partnerships in addition becker co prepared the partnership returns and forms k-1 for all of the sab recycling partnerships and received fees for those services the offering memoranda of sab reclamation and sab recovery state that sales commissions and offeree representative fees will be paid in amounts equal to percent of each investment guided to the partnerships and that sab management as the general_partner of those partnerships may retain as additional compensation all amounts not so paid however neither becker nor sab management retained or received any sales commissions or offeree representative fees instead after the closing of each sab recycling partnership becker rebated to each investor whose investment was not subject_to a sales commission or offeree representative fee an amount equal to percent of such investor's original investment the offering memoranda list significant business and tax risk factors associated with investments in the partnerships specifically the offering memoranda state there is a substantial likelihood of audit by the internal_revenue_service irs and the purchase_price paid_by f g corp to eci corp probably will be challenged as being in excess of fair_market_value the partnerships have no prior operating history the general_partner has no prior experience in marketing recycling or similar equipment the limited partners have no control_over the conduct of the partnerships' business there is no established market for the sentinel epe recyclers there are no assurances that market prices for virgin resin will remain at its current costs per pound or that the recycled pellets will be as marketable as virgin pellets and certain potential conflicts of interest exist c stuart becker becker does not have an engineering background and he is not an expert in plastics materials or plastics recycling he received a b s degree in accounting from new york university in and an m b a in taxation from new york university graduate school of business administration in he passed the certified public accountancy test in and was the winner of the gold medal awarded for achieving the highest score on the examination for that year since early becker has practiced as an accountant exclusively in the tax area from until he worked for the accounting firm of touche ross co and in he joined the accounting firm of richard a eisner co as the partner in charge of the tax department in becker founded becker co becker had considerable experience with tax_shelter transactions before he organized the sab recycling partnerships he prepared opinions regarding tax shelters' economic and tax projections advised individuals and companies with respect to investments in tax_shelters lectured extensively about tax_shelter investments generally and lectured and published with respect to leveraged tax_shelters becker described a leveraged tax_shelter as a transaction where the ratio of the effective tax writeoff which includes the value of the tax_credit to the amount invested exceeds one to one becker co specialized in tax advantaged investments from to approximately percent of the work done by becker co involved tax sheltered and private investments becker has owned minority interests in general partners of numerous limited_partnerships prior to organizing the sab recycling partnerships becker owned percent of the general_partner of partnerships involved in approximately transactions concerning river transportation such as barges tow boats and grain elevators although investment counseling was related to his firm's line_of_business becker did not consider himself in the business of providing investment advice becker did not normally hire other professionals for consultation or advice in circumstances where he believed there was a need for outside advice he would so advise the client between and of becker's clients invested in the plastics recycling partnerships becker learned of the plastics recycling transactions when a prospective client presented him with an offering memorandum concerning the transactions in august or date becker reviewed the offering memorandum and spoke to miller one of the key figures in the transactions and an acquaintance of becker's miller was a shareholder of f g corp and as noted the corporate counsel to pi thereafter becker recommended the investment to the prospective client although the prospective client did not invest in the plastics recycling transactions becker became interested in the proposal and organized the sab recycling partnerships in order to make similar investments in sentinel epe recyclers conveniently available to appropriate clients in organizing the sab recycling partnerships becker was not allowed to change the format of the transactions or the purchase lease or licensing prices of the sentinel epe recyclers he was allowed only to conduct a limited investigation of the proposed investments and choose whether or not to organize similar partnerships becker relied heavily upon the offering materials and discussions with persons involved in the matter to evaluate the plastics recycling transactions he and two other members of becker co leicht and tucker investigated pi and visited their plant in hyannis massachusetts where they saw the sentinel epe recyclers tucker and leicht did not testify at trial during his investigation of the plastics recycling transactions becker did not hire any plastics engineering or technical experts or recommend that his clients do so becker discussed the transactions with michael canno canno of the equitable bag co a manufacturer of paper and plastic bags canno never saw the recyclers or the pellets and never wrote any reports assessing the equipment or the pellets in addition becker retained a law firm rabin silverman to assist him in organizing the sab recycling partnerships see spears v commissioner tcmemo_1996_341 to the effect that in employing the law firm becker particularly sought to protect himself against liability after the sab recycling partnerships closed becker had an accountant sent to pi to confirm by serial number that as of date the equipment that was leased to the sab recycling partnerships was indeed available for use becker arranged for this verification independent of pi because he understood that the investment tax and business energy credits would not be available if the qualifying property was not available for use d petitioners and their introduction to the partnership transactions petitioner richard e snyder snyder resided in cross river new york when his petition was filed he is a graduate of tufts university with a b a in economics snyder has enjoyed a very successful career with the publishing company simon schuster inc simon schuster he worked for simon schuster for years up until the midpoint of for about the latter of those years including the taxable years in issue he was chairman and chief_executive_officer ceo of simon schuster as chairman and ceo he was responsible for all of the policies and practices of the corporation all of its mergers and acquisitions and all personnel policies and strategic planning snyder oversaw roughly acquisitions on behalf of simon schuster involving sums ranging from less than dollar_figure million to dollar_figure million petitioner ronald busch busch died prior to trial he and his wife rochelle resided in new york new york at the time their petition was filed during busch was the president and publisher of pocket books the paperback division of simon schuster on his and federal_income_tax returns snyder reported gross_income from wages interest dividends state and local_tax refunds and capital_gains in excess of dollar_figure and dollar_figure respectively during the years in issue petitioner snyder filed joint federal_income_tax returns with his former wife joni evans snyder she is not a party to these cases on their joint federal_income_tax return ronald and rochelle busch reported gross_income from wages interest dividends and state and local_tax refunds in excess of dollar_figure consequently in the absence of significant deductions or credits petitioners in these consolidated cases were subject_to payment of federal income taxes in substantial amounts in snyder acquired a 479638-percent limited_partnership_interest in sab recovery for dollar_figure this amount is the gross amount snyder invested unreduced by any sales commission rebates or his share of any advance royalty distributed to him on his return snyder claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure both flowing from his interest in sab recovery in snyder acquired a 9-percent interest in sab reclamation also for dollar_figure on his return he claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure both as a result of his investment in sab reclamation snyder also claimed an operating loss in the amount of dollar_figure with respect to sab recovery in respondent disallowed snyder's claimed the regular investment_tax_credit claimed by snyder totaled dollar_figure but only dollar_figure of that amount was attributable to sab recovery and operating losses and credits related to his investments in sab recovery and sab reclamation during busch acquired a 5-percent interest in sab reclamation for dollar_figure this amount is the gross amount busch invested unreduced by any sales commission rebate or his share of any advance royalty distributed to him on their return he and his wife claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure with respect to his investment in sab reclamation they also claimed an operating loss in the amount of dollar_figure with respect to a 239819-percent interest busch owned in sab recovery respondent disallowed all but dollar_figure of their claimed operating losses and all of their credits related to the investments in sab reclamation and sab recovery sometime in the late 1970's snyder hired becker to be his accounting and financial adviser during that time snyder introduced becker to busch who soon thereafter also became a client of becker's firm in becker introduced the partnership transactions to snyder becker believed that the partnership transactions would appeal to snyder because snyder snyder reported a total loss in from his partnership interests in the amount of dollar_figure in an attached statement itemizing those losses snyder reported a loss from sab recovery in the amount of dollar_figure in the notice_of_deficiency however respondent indicates that snyder reported an operating loss of dollar_figure from sab recovery and disallowed that amount in full the reason for this discrepancy is unclear from the record had significant income busch learned about the partnership transactions from tucker after reviewing the offering materials snyder arranged a meeting with becker in his office at simon schuster busch also attended this meeting snyder knew that becker was not an expert in plastics recycling or engineering at the meeting in snyder's office snyder and busch asked becker about the economic and tax aspects of the partnership transactions becker provided them with all of the information that was available to him he told them that he had spoken to canno that he had visited pi's plant in hyannis that the sentinel epe recycler did in fact exist and that he had seen it in operation becker also told them that he had checked the price of pellets in plastics industry trade journals he told busch that he believed that there was a market for the recycler becker also indicated that he agreed with the tax opinion included in the offering materials snyder also spoke with miller miller and snyder are former college classmates and fraternity brothers although the two had not spoken to each other since snyder recognized miller's name in the offering materials and decided to contact him about the recyclers snyder claimed that miller spoke approvingly of the partnership transactions and with respect to pi said that he invested his future in this company miller also indicated that his family had invested in plastics recycling transactions snyder did not seek advice from anyone other than becker and miller the tax and business risks detailed in the offering materials did not concern snyder his position is that he believed that any investigation on his part would be redundant and a waste of money as for busch the record is devoid of any indication that he made any effort independently to investigate the partnership transactions beyond attending the meeting with snyder and becker petitioners in these consolidated cases never made a profit in any year from their participation in the partnership transactions snyder did not see a sentinel epe recycler prior to investing in the partnership transactions and there is nothing in the record to indicate that busch ever saw one petitioners in each case do not have any education or work experience in plastics recycling or plastics materials opinion we have decided more than two dozen of the plastics recycling group of cases the majority of these cases like the provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir concerned the substance of the partnership transaction and also the additions to tax the following cases concerned the addition_to_tax for negligence inter alia spears v commissioner tcmemo_1996_341 stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 bennett v commissioner t c continued consolidated cases herein raised issues regarding additions to tax for negligence and valuation_overstatement we have found the taxpayers liable for such additions to tax in all but one of the opinions to date on these issues although procedural rulings have involved many more favorable results for taxpayersdollar_figure continued memo atkind v commissioner tcmemo_1995_582 triemstra v commissioner tcmemo_1995_581 pace v commissioner tcmemo_1995_580 dworkin v commissioner tcmemo_1995_533 wilson v commissioner tcmemo_1995_525 avellini v commissioner tcmemo_1995_489 paulson v commissioner tcmemo_1995_387 zidanich v commissioner tcmemo_1995_382 ramesh v commissioner tcmemo_1995_346 reister v commissioner tcmemo_1995_305 fralich v commissioner tcmemo_1995_257 shapiro v commissioner tcmemo_1995_224 pierce v commissioner tcmemo_1995_223 fine v commissioner tcmemo_1995_222 pearlman v commissioner tcmemo_1995_182 kott v commissioner tcmemo_1995_181 eisenberg v commissioner tcmemo_1995_180 88_tc_376 concerned the applicability of the safe-harbor leasing provisions of sec_168 95_tc_560 concerned a jurisdictional issue farrell v commissioner tcmemo_1996_295 baratelli v commissioner tcmemo_1994_484 estate of satin v commissioner tcmemo_1994_435 fisher v commissioner tcmemo_1994_434 foam recycling associates v commissioner tcmemo_1992_645 and madison recycling associates v commissioner tcmemo_1992_605 concerned other issues in zidanich v commissioner tcmemo_1995_382 we held the taxpayers liable for the sec_6659 addition_to_tax but not liable for the negligence additions to tax under sec_6653 as indicated in our opinion in that case the zidanich case and the steinberg case consolidated with it for opinion involved exceptional circumstances in estate of satin v commissioner supra and fisher v commissioner supra after the decision in provizer v commissioner supra the taxpayers were allowed to elect to accept a beneficial settlement because of exceptional circumstances in farrell v commissioner supra we rejected continued in provizer v commissioner tcmemo_1992_177 a test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the transaction which is almost identical to the partnership transactions in these consolidated cases was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers although petitioners have not agreed to be bound by the provizer opinion they have stipulated that the investments in the sentinel epe recyclers in these cases are similar to the investment described in provizer v commissioner supra the continued taxpayers' claim to a similar belated settlement arrangement since the circumstances were different and taxpayers previously had rejected settlement and elected to litigate the case see also baratelli v commissioner supra underlying transactions in these consolidated cases and the sentinel epe recyclers considered in these cases are the same type of transaction and same type of machine considered in provizer v commissioner supra based on the entire records in these cases including the extensive stipulations testimony of respondent's experts and petitioners' testimony we hold that each of the partnership transactions herein was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers respondent is sustained on the question of the underlying deficiencies we note that petitioners have explicitly conceded this issue in the respective stipulations of settled issues filed shortly before trial the record plainly supports respondent's determination regardless of such concessions for a detailed discussion of the facts and the applicable law in a substantially identical case see provizer v commissioner supra a sec_6653 a --negligence in each of the notices of deficiency respondent determined that petitioners are liable for the negligence additions to tax under sec_6653 and for the respective taxable years in issue petitioners have the burden of proving that respondent's determination is erroneous rule a 79_tc_846 sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 when considering the negligence addition_to_tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment mcpike v commissioner tcmemo_1996_46 compare spears v commissioner tcmemo_1996_ with zidanich v commissioner tcmemo_1995_382 when petitioners invested in the partnerships they had no education or experience in plastics materials or plastics recycling nor had any of them seen a sentinel epe recycler petitioners contend that they were reasonable in claiming deductions and investment credits with respect to their investments in the partnerships in support of such contentions petitioners argue in general terms that claiming the deductions and credits with respect to the partnerships was reasonable in light of the so-called oil crisis during the years in issue and that they reasonably relied upon the offering materials and a qualified adviser busch's estate claims that busch relied exclusively on becker while snyder claims to have relied on both becker and miller the so-called oil crisis petitioners argue that they reasonably believed that the partnership transactions had good economic potential because of the alleged oil crisis in the united_states during snyder contends that he knew that plastics were oil derivatives and that his decision to invest was influenced by the media coverage of the supposed oil crisis and the federal government's energy conservation policy at the time in his posttrial brief counsel for busch's estate also refers to the so-called oil crisis as a factor influencing busch's decision to invest petitioners fail to explain however exactly how the so- called oil crisis or the media coverage thereof provided a reasonable basis for them to invest in the partnerships and claim the associated tax deductions and credits the offering materials warned that there could be no assurances that prices for new resin pellets would remain at their then current level both petitioners stipulated that information published prior to the sentinel epe recycling transactions indicated that the price of polyethylene was declining during the fourth quarter of one of respondent's experts steven grossman explained that the price of plastics materials is not directly proportional to the price of oil in his report he testified that less than percent of crude_oil is utilized for making plastics materials and that studies have shown that a increase in crude_oil prices results in only a to increase in the cost of plastics products moreover during and in addition to the media coverage of the so-called oil crisis there was extensive continuing press coverage of questionable tax_shelter plans 731_f2d_1417 9th cir affg 79_tc_714 petitioners' reliance on 99_tc_132 affd sub nom 28_f3d_1024 10th cir and rousseau v united_states 71a aftr 2d ustc par big_number e d la is misplaced the facts in krause v commissioner supra are distinctly different from the facts of these cases in the krause case the taxpayers invested in limited_partnerships whose investment objectives concerned enhanced oil recovery eor technology the krause opinion states that during the late 1970's and early 1980's the federal government adopted specific programs to aid research_and_development of eor technology id pincite in holding that the taxpayers in the krause case were not liable for the negligence additions to tax this court noted that one of the government's expert witnesses acknowledged that investors may have been significantly and reasonably influenced by the energy price hysteria that existed in the late 1970's and early 1980's to invest in eor technology id pincite in the present cases however as explained by respondent's expert steven grossman supra the price of plastics materials was not directly proportional to the price of oil and there is no persuasive evidence that the so-called oil crisis had a substantial bearing on petitioners' decision to invest while eor was according to our krause opinion in the forefront of national policy and the media during the late 1970's and 1980's there is no showing in these records that the so-called energy crisis would provide a reasonable basis for petitioners' investing in recycling of polyethylene particularly in the machinery here in question moreover the taxpayers in the krause opinion were experienced in or investigated the oil industry and eor technology specifically one of the taxpayers in krause v commissioner supra undertook significant investigation of the proposed investment including researching eor technology the other taxpayer was a geological and mining engineer whose work included research of oil recovery methods and who hired an independent geologic engineer to review the offering materials id pincite in the present cases petitioners had no education or work experience with respect to plastics or plastics recycling petitioners did not independently investigate the sentinel epe recyclers nor did they hire an expert in plastics to evaluate the partnership transactions in rousseau v united_states supra the property underlying the investment ethanol producing equipment was widely considered at that time to be a viable fuel alternative to oil and its potential for profit was apparent in addition the taxpayer therein conducted an independent investigation of the investment and researched the market for the sale of ethanol in the united_states in contrast as we noted in distinguishing the krause case there is no showing in these records that the so-called oil crisis would provide a reasonable basis for petitioners' investing in the polyethylene recyclers here in question petitioners did not independently investigate the sentinel epe recyclers or hire an expert in plastics to evaluate the partnership transactions the facts of petitioners' cases are distinctly different from the rousseau case we hold that petitioners' vague general claims concerning the so-called oil crisis are without merit and that the krause and rousseau cases are inapplicable petitioners' purported reliance on becker and miller petitioners also maintain that they reasonably relied upon the advice of a qualified adviser busch's estate contends that he reasonably relied on becker while snyder contends that he reasonably relied on becker and miller in each of these cases petitioners' investigation was limited to speaking to becker and in snyder's case miller as well in addition to reviewing the offering memoranda the concept of negligence and the argument of reliance on an expert are highly fact intensive in these cases two corporate leaders experienced and able in finance and at investigating business proposals assert that they relied upon their accountant to investigate the tax law and the underlying business circumstances of a proposed investment the accountant experienced in tax matters explains that he made an investigation within the limits of his resources and abilities and fully disclosed what he had done the question here is whether petitioners actually and reasonably relied on the accountant with respect to valuation problems requiring expertise in engineering and plastics technology or whether the accountant gave the tax_advice and facilitated the transaction but did not make a full and independent investigation of the relevant business and technology and did clearly inform his clients of the limits of his knowledge and investigation of the transaction for reasons set forth below we believe the latter statement more accurately describes what happened here a the circumstances under which a taxpayer may avoid liability under sec_6653 and because of reasonable reliance on competent and fully informed professional advice a taxpayer may avoid liability for the additions to tax under sec_6653 and if he or she reasonably relied on competent professional advice 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that such professional had the expertise and knowledge of the pertinent facts to provide valuable and dependable advice on the subject matter 39_f3d_402 2d cir affg tcmemo_1993_ freytag v commissioner supra sacks v commissioner tcmemo_1994_217 affd 82_f3d_918 9th cir kozlowski v commissioner tcmemo_1993_430 affd without published opinion 70_f3d_1279 9th cir see also stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence goldman v commissioner supra 990_f2d_893 6th cir affg tcmemo_1991_181 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture goldman v commissioner supra freytag v commissioner supra 85_tc_557 lax v commissioner tcmemo_1994_329 affd without published opinion 72_f3d_123 3d cir sacks v commissioner supra steerman v commissioner tcmemo_1993_447 rogers v commissioner tcmemo_1990_619 see also the plastics recycling cases cited supra note b miller snyder and miller are former college classmates and fraternity brothers who had not spoken to each other for nearly years before discussing the partnership transactions in snyder claims that miller told him that his future was invested in pi the offering memoranda for sab recovery and sab reclamation disclosed that miller was a 1-percent shareholder of f g corp was employed as corporate counsel to pi and represented raymond grant the sole shareholder of eci corp each memorandum also noted that miller would receive substantial additional compensation_for representing pi and fmec in connection with the partnership transactions not surprisingly miller recommended sab recovery to snyder nothing in the records indicates that miller had any expertise or knowledge with respect to plastics or plastics recycling or that snyder believed he had any such knowledge or expertise there is no showing in the records that snyder and miller had any special or enduring friendship during college or afterwards indeed they had not spoken to each other in nearly years before discussing the partnership transactions given the extent to which miller was immersed in the partnership transactions how much he stood to benefit financially and his lack of expertise regarding plastics materials and plastics recycling we do not find snyder's purported reliance on miller to be reasonable in good_faith or based upon full disclosure see vojticek v commissioner tcmemo_1995_444 to the effect that advice from such persons is better classified as sales promotion see also marine v commissioner supra mccrary v commissioner supra rybak v commissioner supra freytag v commissioner supra lax v commissioner supra steerman v commissioner supra rogers v commissioner supra c becker becker possessed no education special qualifications or professional skills in plastics engineering plastics recycling or plastics materials in evaluating the plastics recycling transactions and organizing the sab recycling partnerships becker supposedly relied upon the offering materials a tour of the pi facility in hyannis discussions with insiders to the transactions canno and his investigation of the reputation and background of pi and persons involved in the transactions despite his lack of knowledge regarding the product the target market and the technical aspects at the heart of the plastics recycling transactions becker did not hire an expert in plastics materials or plastics recycling or recommend that his clients do so the only independent person having any connection with the plastics industry that becker spoke to was canno a client of becker co canno was a part owner and the production manager of equitable bag co a manufacturer of paper and plastic bags becker spoke to canno about the recyclers and pi but did not hire or pay him for any advice canno did not visit the pi plant in hyannis see or test a sentinel epe recycler or see or test any of the output from a sentinel epe recycler or the recycled resin pellets after they were further processed by pi according to becker canno endorsed the partnership transactions after reviewing the offering materials asked at trial if canno had done any type of comparables analysis becker replied i don't know what mr canno did becker visited the pi plant in hyannis toured the facility viewed a sentinel epe recycler in operation and saw products that were produced from recycled plastic he claims that during his visit he was told that the recycler was unique and that it was the only machine of its type in fact the sentinel epe recycler was not unique and information published prior to the sentinel epe recycling transactions indicated that several machines capable of densifying low density materials already were on the market other plastics recycling machines available during ranged in price from dollar_figure to dollar_figure including the foremost densilator nelmor weiss densification system regenolux buss-condux plastcompactor and cumberland granulator see provizer v commissioner tcmemo_1992_177 becker was also told that pi had put an enormous amount of research and development--10 to years' worth--into the creation and production of the sentinel epe recycler when he asked to see the cost records for some kind of independent verification however his request was denied becker was informed that such information was proprietary and secret and that he would just have to take pi's representations as true although pi claimed that all of its information was a trade secret and that it never obtained patents on any of its machines pi had in fact obtained numerous patents prior to the recycling transactions and had also applied for a trademark for the sentinel recyclers becker decided to accept pi's representations after speaking with miller the corporate counsel to pi canno who had never been to pi's plant or seen a sentinel epe recycler and a surrogate judge from rhode island who did business in the boston-cape cod area and who had no expertise in engineering or plastics materials becker testified that he was allowed to see pi's internal accounting controls regarding the allocation of royalty payments and pi's recordkeeping system in general in provizer v commissioner supra this court found that pi had no cost accounting system or records becker confirmed at trial that he relied on the offering materials and discussions with pi personnel to establish the value and purported uniqueness of the recyclers becker testified that he relied upon the reports of ulanoff and burstein contained in the offering materials despite the fact ulanoff's report did not contain any hard data to support his opinion ulanoff was not an economics or plastics expert becker did not know whether burstein was an engineer and burstein was a client of miller's and was not an independent expert in addition ulanoff and burstein each owned an interest in more than one partnership which owned sentinel recyclers as part of the plastics recycling program at trial becker explained that in the course of his practice when evaluating prospective investments for clients he focuses on the economics of the transaction and investigates whether there is a need or market for the product or service with respect to the partnership transactions the record indicates that becker overlooked several red flags regarding the economic viability and market for the sentinel epe recyclers the offering memoranda for the partnership transactions warned that there was no established market for the sentinel epe recyclers becker never saw any marketing plans for selling the pellets or leasing the recyclers he accepted representations by pi personnel that they would be marketing the recyclers to clients and that there was a sufficient base of end-users for the machines yet he never saw pi's client list at the time of the closing of the partnerships becker did not know who the end- users were or whether there were any end-users actually committed to the transaction becker purportedly checked the price of the pellets by reading trade journals of the plastics industry however he did not use those same journals to investigate the recyclers' purported value or to see whether there were any advertisements for comparable machines the records in these cases do not indicate that either snyder or busch asked to see those journals for their own perusal in concluding that the partnerships would be economically profitable becker made two assumptions that he concedes were unsupported by any hard data that there was a market for the pellets and that market demand for them would increase in fact as each petitioner stipulated information published prior to the sentinel epe recycling transactions indicated that the price of polyethylene was actually going down not up during the final quarter of becker also had a financial interest in sab reclamation and sab recovery he received fees in excess of dollar_figure with respect to the sab recycling partnerships more than dollar_figure of which derived from sab reclamation and sab recovery becker also received fees from individual investors for investment advice in addition becker co received fees from the sab recycling partnerships for preparing their partnership returns as becker himself testified petitioners could not have read the offering materials and been ignorant of the financial benefits accruing to him d conclusion as to petitioners' alleged reliance on becker and miller petitioners in these cases are both very well educated and highly accomplished sophisticated businessmen within years after starting with simon schuster snyder was in charge of all aspects of the large publishing company as its chairman and chief_executive_officer he held that position for approximately years snyder was involved in and responsible for approximately acquisitions by simon schuster involving sums up to dollar_figure million busch was the president and publisher of pocket books the paperback division of simon schuster certainly petitioners possessed the intellect skills experience and resources to have the viability of the plastics recycling transactions thoroughly investigated petitioners claim that they relied upon becker for the bona fides and viability of the partnership transactions yet becker's expertise was in taxation not plastics materials or plastics recycling and his investigation and analysis of the plastics recycling transactions reflected this circumstance snyder knew becker was not expert in plastics materials or plastics recycling and there is no indication in the records that busch believed otherwise moreover becker testified that he was very careful not to mislead any of his clients regarding the particulars of his investigation as he put it i don't recall saying to a client i did due diligence rather i told my clients precisely what i had done to investigate or analyze the transaction i didn't just say i did due diligence and leave it open for them to define what i might or might not have done becker testified i provided every piece of information i had available to me to mr snyder and mr busch the purported value of the sentinel epe recycler generated the deductions and credits in these cases and that circumstance was clearly reflected in the offering memoranda certainly becker recognized the nature of the tax benefits and given their education and business experience petitioners should have recognized it as well yet neither petitioners nor becker verified the purported value of the sentinel epe recycler becker confirmed at trial that he relied on pi for the value of the sentinel epe recyclers at the meeting held in snyder's office becker answered petitioners' questions and described his investigation snyder testified that he and busch took becker through the same drill we would have if it was a simon schuster acquisition snyder explained that from his questioning of becker i had to find out if there was a market is the market sustainable was this machine viable was it technologically vulnerable was the market price satisfactory to sustaining the financial projections emphasis added plainly if snyder and busch truly had pursued these questions vigorously as talented and experienced businessmen and acquisition specialists they would or should have learned that the plastics recycling deal was a sham if they had persisted in inquiring whether the recycling machines were technologically vulnerable the expert testimony in these cases leads to the conclusion that they would have learned that the machinery in question was not unique but that similar or better products were readily available in the market for a fraction of the cost built into the plastics recycling transactions corporate executives as sophisticated and experienced as petitioners either learned or should have learned the source of becker's valuation information when they put him through the drill and he reported to them precisely what he had done to investigate or analyze the transaction there was a glaring gap in the valuation information becker claims to have furnished to petitioners petitioners were peculiarly well qualified to understand that they were buying into an investment_credit tax_shelter and claiming tax benefits based on the underlying value of machinery but neither they nor the accountant who brought the deal to them had checked out the value of that machinery with a reliable qualified independent source we recognize that snyder as the senior person may have been more experienced in acquisitions and in investigation than busch nevertheless both were experienced corporate executives we do not think they were gulled by becker on this record we believe petitioners were imprudent in their investigation in going forward with the transaction and in claiming the tax benefits in issue we hold that petitioners did not reasonably or in good_faith rely on becker as an expert or a qualified professional working in the area of his expertise to establish the fair_market_value of the sentinel epe recycler and the economic viability of the partnership transactions becker never assumed such responsibility and when he reported to his clients exactly what he had done he took care not to overgeneralize his investigation as due diligence petitioners and becker claim they relied on miller and other pi personnel with respect to the value of the recycler and the economic viability of the partnership transactions see vojticek v commissioner tcmemo_1995_444 neither becker or miller possessed any education special qualifications or professional skills in plastics materials or plastics recycling a taxpayer may rely upon his adviser's expertise in these cases accounting and tax_advice but it is not reasonable or prudent to rely upon a tax adviser regarding matters outside his field of expertise or with respect to facts that he does not verify see goldman v commissioner f 3d pincite 864_f2d_93 9th cir affg 88_tc_1086 lax v commissioner tcmemo_1994_329 sacks v commissioner tcmemo_1994_217 rogers v commissioner tcmemo_1990_619 the private offering memoranda in addition to purportedly relying on becker and miller petitioners maintain that they reasonably relied upon the offering memoranda distributed by the partnerships the offering memoranda included numerous caveats and warnings with respect to the partnerships including the substantial likelihood of audit by the irs and a likely challenge of the purported value of the recyclers the general partner's lack of experience in marketing recycling or similar equipment the lack of an established market for the recyclers and uncertainties regarding the market prices for virgin resin and the possibility that recycled pellets would not be as marketable as virgin pellets in addition the offering memoranda noted a number of conflicts of interest including miller's interest in f g corp and his representation of burstein pi and raymond grant who was the sole shareholder of eci corp a careful consideration of the materials in the respective offering memoranda especially the discussions of high writeoffs and risk of audit should have alerted a prudent and reasonable investor to the questionable nature of the promised deductions and credits see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 sacks v commissioner supra according to the offering memoranda for each dollar_figure investor the projected first-year tax benefits were investment tax_credits in excess of dollar_figure plus deductions in excess of dollar_figure in the case of sab recovery which closed date these tax benefits accrued in less than weeks as a result of his dollar_figure investment in sab reclamation in busch claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits in the amount of dollar_figure for his dollar_figure investment in sab recovery in snyder claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure in snyder claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure both flowing from his dollar_figure investment in sab reclamation that year the direct reductions claimed on petitioners' federal_income_tax returns from the investment tax_credits alone equaled the projected tax benefits for the partnerships in the first year of the investment for each dollar_figure investor were as follows investment tax_credits of dollar_figure plus deductions of dollar_figure for sab recovery in and investment tax_credits of dollar_figure and deductions of dollar_figure for sab reclamation in the amounts invested by petitioners as set forth above are the gross amounts invested unreduced by any rebated commissions or advance royalty payments percent of their cash investments without taking into consideration any rebated commissions and advance royalty payments therefore after adjustments of withholding estimated_tax or final payment like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the beginning petitioners snyder and busch never had any money in the partnership transactions in view of the disproportionately large tax benefits claimed on petitioners' and federal_income_tax returns relative to the dollar amounts invested further investigation of the partnership transactions clearly was required a reasonably prudent person would have asked a qualified independent tax adviser if this windfall were not too good to be true 92_tc_827 a reasonably prudent person would not conclude without substantial investigation that the government was providing tax benefits so disproportionate to the taxpayers' investment of their own capital petitioners' arguments are not supported by the ninth circuit_court of appeals' partial reversal of our decision in osterhout v commissioner tcmemo_1993_251 affd in part and revd in part without published opinion sub nom balboa energy fund v commissioner 85_f3d_634 9th cir in osterhout on which petitioners rely we found that certain oil_and_gas partnerships were not engaged in a trade_or_business and sustained respondent's imposition of the negligence additions to tax with respect to one of the partners thereindollar_figure the taxpayer had relied in part upon a tax opinion contained in the offering materials the court_of_appeals for the ninth circuit reversed our imposition of the negligence additions to tax however the prefaces to the offering memoranda14 for the partnerships herein warned prospective investors that the tax opinion letter was not in final form and was prepared for the general_partner and that prospective investors should consult their own professional advisers with respect to the tax benefits and tax risks associated with the respective partnerships the tax opinion letter was addressed solely to the general_partner and contained the following opening disclaimer this opinion is provided to you for your individual guidance we expect that prospective investors will rely upon their own professional advisors with respect to all tax issues arising in connection with an investment in the partnership and the operations thereof we recognize that you intend to include this letter with your offering materials and we have consented to that with the understanding that the osterhout v commissioner tcmemo_1993_251 involved a group of consolidated cases the parties therein agreed to be bound by the court's opinion regarding the application of the additions to tax provided for under sec_6653 inter alia accordingly although the court's analysis focused on one taxpayer the additions to tax were sustained with respect to all of the parties as noted the offering memoranda for sab reclamation and sab recovery were submitted into the records in docket nos and the snyder cases but not in docket no the busch case purpose in distributing it is to assist your offerees' and their tax advisors in making their own analysis and not to permit any prospective investor to rely upon our advice in this matter emphasis added accordingly both the offering memoranda and the tax opinion letter expressly and unambiguously indicated that prospective investors such as petitioners were not to rely upon the tax opinion letter see collins v commissioner supra the limited technical opinion of tax counsel in these cases was not designed as advice upon which taxpayers might rely and the opinion of counsel itself so states miscellaneous petitioners' reliance on reile v commissioner tcmemo_1992_488 and davis v commissioner tcmemo_1989_607 is misplaced this court declined to sustain the negligence additions to tax in those cases for reasons inapposite to the facts herein in the davis case the taxpayers reasonably relied upon a trusted and long-term adviser who was independent of the investment venture and the offering materials reviewed by the taxpayers did not reflect the inexperience of those who were responsible for the venture in the reile case the taxpayers a married couple had only one year of college between them and characterized themselves as financial dummies in contrast to those cases petitioners herein are well educated and remarkably sophisticated and successful corporate executives becker and miller were not long-term advisers of petitioners nor were they independent of the partnerships in addition the offering memoranda disclosed that the partnerships had no prior operating history and the general_partner had no prior experience in marketing recycling or similar equipment petitioners' position also is not supported by evatt v commissioner tcmemo_1992_368 borrell v commissioner tcmemo_1989_251 or mollen v united_states aftr 2d ustc par big_number d ariz cases in which the negligence addition_to_tax was denied in the borrell case the taxpayer had nurtured and developed a_trust in her adviser through social activities with him and his family and she knew that the adviser's three daughters were partners in the venture the other two partners were the taxpayer and a hospital administrator no such relationship existed between petitioners and becker and snyder had not spoken to miller in roughly years in the evatt case the taxpayer relied upon an attorney and an accountant to convert his business to corporate form and prepare his and the corporation's tax returns matters well within their areas of expertise here petitioners relied on becker and miller for matters beyond their area of expertise accordingly petitioners' reliance on the borrell and evatt cases is misplaced in mollen the taxpayer was a medical doctor who specialized in diabetes and who on behalf of the arizona medical association led a continuing medical education cme accreditation program for local hospitals the underlying tax matter involved the taxpayer's investment in diabetics cme group ltd a limited_partnership that invested in the production marketing and distribution of medical educational video tapes the district_court found that the taxpayer's personal expertise and insight in the underlying investment gave him reason to believe it would be economically profitable although the taxpayer was not experienced in business or tax matters he did consult with an accountant and a tax lawyer regarding those matters moreover the district_court noted that the propriety of the taxpayer's disallowed deduction therein was reasonably debatable id see zfass v commissioner tcmemo_1996_167 the records in these cases show that neither petitioners nor becker had any formal education expertise or experience in plastics materials or plastics recycling none of them had any personal insight or industry know-how in plastics recycling that would reasonably lead them to believe that the plastics recycling transactions would be economically profitable petitioners and becker relied upon representations by insiders of the ventures neither hired any independent experts in the field of plastic materials or plastics recycling becker discussed the transactions with canno who apparently was familiar with the plastics industry but did not hire canno to investigate pi and the sentinel epe recycler canno never saw a sentinel epe recycler and never prepared any kind of formal written analysis of the venture the facts of these cases are distinctly different from those in the mollen case therefore we consider petitioners' arguments with respect to the mollen case inapplicable here conclusion as to negligence under the circumstances of these cases these highly sophisticated petitioners failed to exercise due care in claiming large deductions and tax_credits with respect to the partnerships on their respective federal_income_tax returns petitioners did not reasonably rely upon the offering materials becker disclosed the extent nature and limitations of his investigation of the transaction he did not possess any education special qualifications or professional skills in the plastics or recycling industries nor did miller an insider to the plastics recycling transactions upon whom petitioners and becker allegedly relied for the value of the recycler and the economic viability of the transactions see goldman v commissioner f 3d pincite 92_tc_958 92_tc_827 91_tc_524 for these reasons and others discussed above we conclude that petitioners were negligent in claiming the deductions and credits with respect to the partnerships on their federal_income_tax returns for we hold upon consideration of the entire records that petitioners are liable for the negligence related additions to tax under the provisions of sec_6653 and respondent is sustained on this issue b section 6659--valuation overstatement respondent determined that petitioners are each liable for the sec_6659 addition_to_tax on the portion of their respective underpayments attributable to valuation_overstatement petitioners busch conceded the sec_6659 addition_to_tax in their stipulation of settled issues snyder did not snyder has the burden of proving that respondent's determinations of the sec_6659 additions to tax for and are erroneous rule a 79_tc_846 a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 snyder claimed investment tax and business energy credits based on a purported value for the sentinel epe recycler in excess of dollar_figure snyder concedes that the fair_market_value of a sentinel epe recycler during and was not in excess of dollar_figure therefore if disallowance of the claimed credits is attributable to the valuation_overstatement snyder is liable for the sec_6659 addition_to_tax at the rate of percent of the respective underpayments of tax attributable to the credits claimed with respect to the partnerships concession of the deficiency sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements see mccrary v commissioner supra 89_tc_912 affd 862_f2d_540 5th cir to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to in a statement of supplemental information pursuant to sec_15 g income_tax regs attached to sab recovery's partnership return the fair_market_value of the seven recyclers is listed as dollar_figure seven divided into dollar_figure equals dollar_figure however in two other statements attached to the return the partnership reports that its basis in qualifying recycling_equipment is dollar_figure as reported on line of his form k-1 snyder's share of the basis is dollar_figure x big_number big_number the figure on the form k-1 results from round up and is the amount snyder used to compute his tax_credits the source of the additional basis is not clear from the records valuation overstatements 99_tc_132 citing todd v commissioner supra affd sub nom 28_f3d_1024 10th cir however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 982_f2d_163 6th cir affg tcmemo_1991_449 933_f2d_143 2d cir sec_6659 addition_to_tax applies if a finding of lack of economic_substance is due in part to a valuation_overstatement affg tcmemo_1989_684 masters v commissioner tcmemo_1994_197 affd without published opinion 70_f3d_1262 4th cir harness v commissioner tcmemo_1991_321 in the stipulation of settled issues snyder concedes that he is not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on his tax returns as a result of his being a partner in sab recovery and sab reclamation in todd v commissioner supra and mccrary v commissioner supra we denied application of sec_6659 even though the subject property was overvalued because the related deductions and credits had been conceded or denied in their entirety on other grounds in todd we found that an underpayment was not attributable to a valuation_overstatement because the subject property was not placed_in_service during the years in issue in mccrary we found the taxpayers were not liable for the sec_6659 addition_to_tax when prior to the trial of the case the taxpayers conceded that they were not entitled to the investment_tax_credit because the agreement in question was a license and not a lease in both cases the underpayment was attributable to something other than a valuation_overstatement concession of the investment_tax_credit in and of itself does not relieve a taxpayer of liability for the sec_6659 addition_to_tax see dybsand v commissioner tcmemo_1994_ chiechi v commissioner tcmemo_1993_630 instead the ground upon which the investment_tax_credit is disallowed or conceded is significant chiechi v commissioner supra even in situations in which there are arguably two grounds to support a deficiency and one supports a sec_6659 addition_to_tax and the other does not the taxpayer may still be liable for the addition_to_tax 893_f2d_225 9th cir affg tcmemo_1988_416 866_f2d_545 2d cir vacating in part and remanding tcmemo_1988_211 harness v commissioner supra snyder made no argument and presented no evidence to the court to prove that disallowance and concession of the investment tax_credits related to anything other than a valuation_overstatement to the contrary snyder stipulated substantially the same facts concerning the underlying transactions as we found in provizer v commissioner tcmemo_1992_177 in the provizer case we held that the taxpayers were liable for the sec_6659 addition_to_tax because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers the overvaluation of the recyclers exceeding percent was an integral part of our findings in provizer that the transaction was a sham and lacked economic_substance similarly the records in these cases plainly show that the overvaluation of the recyclers is integral to and is the core of our holding that the underlying transactions here are shams and lack economic_substance when a transaction lacks economic_substance sec_6659 will apply because the correct basis is zero and any basis claimed in excess of that is a valuation_overstatement gilman v commissioner supra 91_tc_524 87_tc_970 donahue v commissioner tcmemo_1991_181 affd without published opinion 959_f2d_234 6th cir affd sub nom 990_f2d_893 6th cir we held in provizer v commissioner supra that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure our finding in the provizer case that the sentinel epe recyclers had been overvalued was integral to and inseparable from our finding of a lack of economic_substance snyder conceded that the partnership transactions were similar to the clearwater transaction described in provizer v commissioner supra and we have found that the partnership transactions lacked economic_substance given his concession and our finding of a lack of economic_substance and the fact that the records here plainly show that the overvaluation of the recyclers was the reason for the disallowance of the tax benefits we conclude that the deficiencies caused by the disallowance of the claimed tax benefits were attributable to the overvaluation of the sentinel epe recyclers sec_6659 snyder also contests the imposition of the sec_6659 addition_to_tax on the ground that respondent erroneously failed to waive the addition_to_tax sec_6659 authorizes respondent to waive all or part of the addition_to_tax for valuation_overstatement if taxpayers establish that there was a reasonable basis for the adjusted bases or valuations claimed on the returns and that such claims were made in good_faith respondent's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion krause v commissioner t c pincite snyder urges that he relied on the offering memoranda becker and miller in deciding on the valuation claimed on his tax returns snyder contends that such reliance was reasonable and therefore respondent should have waived the sec_6659 addition_to_tax snyder cites 22_f3d_1001 10th cir revg tcmemo_1993_23 99_tc_132 and rousseau v united_states 71a aftr 2d ustc par big_number e d la in support of his argument we have held that snyder's purported reliance on the offering materials becker and miller was not reasonable becker had no education or experience in plastics or plastics recycling and fully disclosed the limitations of his investigation miller was an insider to the plastics recycling transaction and there is no indication in the records that he had any expertise in plastics materials or plastics recycling the evaluators whose reports were appended to each of the offering memoranda ulanoff and burstein each owned interests in partnerships which leased sentinel epe recyclers and burstein was also a client of miller's the offering memoranda contained numerous caveats including the following no offeree should consider the contents of this memorandum as expert advice snyder did not see a sentinel epe recycler prior to investing in the partnerships and he did not independently investigate the recyclers snyder's reliance on mauerman v commissioner supra krause v commissioner supra and rousseau v united_states supra in support of his contention that he acted reasonably is misplaced in the krause and rousseau cases the sec_6659 addition_to_tax was held inapplicable in view of the respective holdings that the taxpayers were not subject_to the negligence additions to tax the taxpayers had a reasonable basis for the valuations claimed on the tax returns or had reasonable_cause for the understatements on the returns in contrast we have held that snyder did not act reasonably in claiming deductions and investment tax_credits related to the partnerships that the errors on his tax returns were caused by the excessive valuations of the underlying machinery in the partnership transactions that he lacked reasonable_cause for such overvaluation and that he is therefore liable for the negligence additions to tax under sec_6653 accordingly snyder's reliance on the krause and rousseau cases is misplaced in mauerman the tenth circuit_court of appeals held that the commissioner had abused her discretion by not waiving a sec_6661 addition_to_tax like sec_6659 a sec_6661 addition_to_tax may be waived by the commissioner if the taxpayer demonstrates that there was reasonable_cause for his underpayment and that he acted in good_faith sec_6661 the taxpayer in mauerman relied upon independent attorneys and accountants for advice as to whether payments were properly deductible or capitalized the advice relied upon by the taxpayer in mauerman was within the scope of the advisers' expertise the interpretation of the tax laws as applied to undisputed facts in snyder's cases particularly with respect to valuation he relied upon advice which was outside the scope of expertise and experience of his supposed advisers consequently we consider snyder's reliance on the mauerman case inapplicable snyder also submitted into evidence preliminary reports prepared for respondent by ernest d carmagnola carmagnola the president of professional plastic associates in support of his position that the valuation he claimed on his returns was reasonable carmagnola had been retained by the irs in to evaluate the sentinel epe and eps recyclers in light of what he described as the fantastic values placed on the recyclers by the owners based on limited information available to him at that time carmagnola preliminarily estimated that the value of the sentinel epe recycler was dollar_figure however after additional information became available to him carmagnola concluded in a signed affidavit dated date that the machines actually had a fair_market_value of not more than dollar_figure each in the fall of and we accord no weight to the carmagnola reports submitted by petitioners the projected valuations therein were based on inadequate information research and investigation and were subsequently rejected and discredited by their author respondent likewise rejected the reports and considered them unsatisfactory for any purpose and there is no indication in the records that respondent used them as a basis for any determinations in the notices of deficiency even so snyder's counsel obtained copies of these reports and urges that they support the reasonableness of the values reported on snyder's returns not surprisingly snyder's counsel did not call carmagnola to testify in these cases but preferred instead to rely solely upon his preliminary ill-founded valuation estimates the carmagnola reports were a part of the record considered by this court and reviewed by the sixth circuit_court of appeals in the provizer case where we held the taxpayers liable for the sec_6659 addition_to_tax consistent therewith we find in these cases as we have found previously that the reports prepared by carmagnola are unreliable and of no consequence in one preliminary report carmagnola states that he has a serious concern of actual profit from a sentinel epe recycler and that to determine whether the machines actually could be profitable he required additional information from pi carmagnola also indicates that in preparing the report he did not have information available concerning research_and_development costs of the machines and that he estimated those costs in his valuations of the machines carmagnola has not been called to testify in any of the plastics recycling cases before us snyder will not be relieved of the sec_6659 additions to tax based on the preliminary reports prepared by carmagnola we hold that snyder did not have a reasonable basis for the adjusted bases or valuations reflected on his returns with respect to his investments in the partnerships respondent properly could find herein that snyder's reliance on the offering materials becker and miller was unreasonable the records in snyder's cases do not establish an abuse_of_discretion on the part of respondent but support respondent's position we hold that respondent's refusal to waive the sec_6659 addition_to_tax is not an abuse_of_discretion respondent is sustained on this issue decisions will be entered under rule
